Citation Nr: 1636479	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

A January 2011 rating decision granted entitlement to service connection for right ear hearing loss and assigned a noncompensable rating.  The issue of entitlement to service connection for diabetes mellitus was also denied by the RO in the January 2011 rating decision.  The Veteran submitted a timely Notice of Disagreement to both issues in April 2011.  In August 2012, the RO also granted entitlement to service connection for left ear hearing loss and assigned a noncompensable rating.  Also in August 2012, the RO issued a statement of the case as to the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased initial rating for bilateral hearing loss.  However, in his September 2012 Substantive Appeal, the Veteran stated that he was only appealing the issue of entitlement to an increased rating for bilateral hearing loss.  As such, the issue of entitlement to service connection for diabetes mellitus is not before the Board for review.

In an October 2012 rating decision, the RO denied entitlement to service connection for a heart condition.  In September 2013, the Veteran submitted a statement indicating that he wanted to appeal the denial of entitlement to service connection for a heart condition.  See September 2013 VA Form 9.  The Board construes the Veteran's statement as a notice of disagreement (NOD) with the denial of entitlement to service connection for a heart condition.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the issue for issuance of an SOC.

The issue of reopening a claim of entitlement to service connection for diabetes mellitus was also raised in the September 2013 VA Form 9, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Outstanding Records

The record reflects that the Veteran receives ongoing VA treatment for his bilateral hearing loss.  In a September 2013 statement, the Veteran reported that he had a hearing test scheduled for later that month at the Memphis VA Medical Center (VAMC).  The only VA treatment records associated with the claims file are dated from September 2010 to October 2012, and they appear to be limited to records regarding a heart condition.  Because it appears that there may be outstanding VA medical records containing information pertinent to this claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claims file also contains evidence indicating that the Veteran may be receiving benefits from the Social Security Administration (SSA).  Specifically, of record is a letter from the SSA to the Veteran noting that the Veteran is receiving SSA benefits, as well as a statement received in September 2013 from the Veteran to VA, stating that he applied for SSA benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA decision and associated records should be obtained.   

Increased Rating for Bilateral Hearing Loss

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in September 2010, almost six years ago.  Since that examination, the record reflects that the Veteran's hearing loss may have increased in severity.  Specifically, in his September 2012 substantive appeal, the Veteran reported that his hearing loss had worsened, and he requested a new VA examination.  Additionally, in an August 2016 written brief, the Veteran's representative asserted that the Veteran's hearing loss had worsened in severity.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss.

Service Connection for a Heart Condition

In an October 2012 rating decision, the RO denied entitlement to service connection for a heart condition.  In a September 2013 VA Form 9,  the Veteran reiterated his belief that his heart condition was due to exposure to herbicides or to drinking contaminated water at Camp Lejeune, North Carolina.  This submission by the Veteran indicates his disagreement with the RO's October 2012 rating decision and a desire for appellate review, which satisfies the requirements for a valid notice of disagreement.  38 C.F.R. § 20.201.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of entitlement to service connection for a heart condition.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran and his representative with a Statement of the Case that addresses the issue of entitlement to service connection for a heart condition.  This discrete issue should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2014).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for bilateral hearing loss dated from September 2010 to the present.  Particularly, attempt to obtain records of a September 2013 hearing test at the Memphis VAMC referenced by the Veteran in a September 2013 statement.  If no such records are located, that fact should be documented in the claims file. 

3. Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After any additional records have been obtained, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, including pure tone threshold testing and Maryland CNC testing.  All findings should be clearly noted in the Veteran's examination report. 

In addition, the examiner is to describe in detail the functional impact associated with the Veteran's bilateral hearing loss.  The Veteran's own statements regarding the impact on his activities of daily living and his occupation must be recorded in detail in the examination report.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998)

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



